EXECUTIVE CONSULTING AGREEMENT




    THIS EXECUTIVE CONSULTING AGREEMENT (this "Agreement"), entered into this
8th day of September, 2008 by and between Probe Manufacturing, Inc., a Nevada
corporation (hereinafter the "Company"), and Barrett Evans, (hereinafter
"Evans").




RECITALS




WHEREAS, the Board of Directors of the Company believe that a change in
management would help to further the progress of the Company;




WHEREAS, the Company, wishes to retain Evans as interim-CEO upon the terms and
conditions put forth in this Agreement upon the Commencement Date (the
“Commencement Date”).




    NOW, THEREFORE, the Company and Evans agree as follows:


ARTICLE I
TERM OF AGREEMENT




A.

Commencement Date.  The terms of this Agreement shall govern Evans' employment
with the Company immediately upon execution of this Agreement and this Agreement
shall expire and terminate one year from the Commencement Date, unless
terminated earlier pursuant to Article 6.




B.

Term.  The term of this Agreement shall be for one (1) year.




ARTICLE II
EMPLOYMENT DUTIES




A.

Title/Responsibilities.  Evans hereby accepts employment with the Company
pursuant to the terms and conditions hereof as of the Commencement Date. Evans
agrees to serve the Company in the position of “Interim-Chief Executive
Officer”.  Evans shall report to the Board of Directors of the Company (the
“Board”). Evans shall have the powers and duties commensurate with such
position, including but not limited to, hiring personnel necessary to carry out
the responsibilities for such position, allocating Company capital, etc.




B.

Time.  Evans shall devote such time and attention to the performance of the
services customarily incident to such office and to such other services as the
Board may reasonably request.  Evans may also serve on the Boards of Directors,
perform services and be in the employ of other companies.




C.

Directorships.  Evans shall continue as a Director of the Company's Board of
Directors and at the pleasure of the Company's stockholders.


ARTICLE III
COMPENSATION




C.

Base Salary.  Evans shall receive a Base Salary at an annual rate of One Hundred
Seventy Five Thousand Dollars ($175,000), payable on the 1st and 15th of the
month.  All compensation payable to Evans hereunder shall be paid on an
independent contractor basis.




D.

Achievement Bonus.  The Company shall pay Evans an Achievement Bonus based upon
achievement by the Company of its corporate goals as established and determined
by the Board annually and for other achievements by the Company or Evans during
the year as approved by the Compensation Committee of the Board. The Board or
Compensation Committee, as applicable, shall, in their respective sole
discretion, determine whether such corporate or other goals have been attained
or other achievements have occurred.




E.

Transaction Bonus.   In the event of a transaction involving a Change in Control
approved by the Company's Board of Directors, which transaction results in the
receipt by the Company's stockholders of consideration with a value
representing, in the sole judgment of the Board of Directors, a significant
premium over the price per share of the Company's stock as determined 20 days
ending one day prior to the public announcement of such transaction (a "Change
in Control Transaction"), Evans shall be paid a Transaction Bonus at the closing
of such a material transaction in the amount established in the Schedule
herein.  Payment of the Transaction Bonus to Evans shall occur within 30 days of
the closing of such transaction.




Evans will receive a Transaction Bonus equal of one and one half percent (1.5%)
of the associated value of the Change of Control Event when the associated value
of the Change of Control Event.




Evans shall also be paid a Transaction Bonus of one and one half percent (1.5%)
of the associated value of a transaction approved by the Board of Directors
which is not a Change in Control Transaction, but which, nonetheless, involves a
significant change in the ownership of the Company or the composition of the
Board of Directors of the Company, and which results in significant additional
value for the Company's stockholders, or which results in significant value for
the Company’s stockholders, as determined by the Board of Directors in its sole
discretion and as specifically designated a significant event by the Board of
Directors (a "Significant Event").




If the Company enters into a transaction which is a Change in Control
Transaction, then all of the Executive's stock options issued to Evans before
the effective date of the transaction shall become exercisable in full and all
of the shares of stock of the Company purchased by the Executive and awarded to
Executive under the Company's Stock Option / Issuance Plan (the “Plan”) received
before the effective date of the Change in Control Transaction shall become
fully vested.




D.  One Time Performance Bonus.    Evans shall receive a one time performance
bonus as an added incentive to increase the Company’s market capitalization
within the contiguous twelve months following the Effective Date of this
Agreement.  The Executive will receive a bonus equal to 2% of the increase of
the Company’s market capitalization upon the Company’s market capitalization
exceeding $20,000,000.  The market capitalization shall be equal to the closing
price of the Company’s common stock, quoted on a major US exchange, multiplied
by the number of common shares issued and outstanding.
















ARTICLE IV
EXPENSE ALLOWANCES AND FRINGE BENEFITS




A.

Paid Time Off.  Executive shall be entitled to twenty (20) days, plus one
(1) additional day for each completed year of employment with the Company, of
annual paid time off during the term of this Agreement.




B.

Benefits.  During the term of this Agreement, the Company shall also provide
Evans with the usual health insurance benefits it generally provides to its
other senior management employees.




C.

 Business Expense Reimbursement.  During the term of this Agreement, Evans shall
be entitled to receive proper reimbursement for all reasonable out-of-pocket
expenses incurred by him (in accordance with the policies and procedures
established by the Company for its senior executive officers) in performing
services hereunder, provided Executive properly accounts therefore.




D.

Business Class Travel.  During the term of this Agreement, Executive shall be
entitled to Business Class air travel for all flights of three (3) hours
duration or longer.




ARTICLE V

CONFIDENTIALITY




A.

Proprietary Information.  Executive represents and warrants that he is bound by
the Company's standard Confidentiality Agreement.




B.

Return of Property.  All documents, records, apparatus, equipment and other
physical property which is furnished to or obtained by Executive in the course
of his employment with the Company shall be and remain the sole property of the
Company. Executive agrees that, upon the termination of his employment, he shall
return all such property (whether or not it pertains to Proprietary Information
as defined in the Confidentiality, Inventions and Non-Solicitation Agreement,
and agrees not to make or retain copies, reproductions or summaries of any such
property.




ARTICLE VI
TERMINATION




A.

By Death.  The period of employment shall terminate automatically upon the death
of Evans. In such event, the Company shall pay to Evans's beneficiaries or his
estate, as the case may be, any accrued Base Salary, any bonus compensation to
the extent earned, any vested deferred compensation (other than pension plan or
profit-sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of the Company in which Evans is
a participant to the full extent of Evans's rights under such plans, any accrued
paid time off pay and any appropriate business expenses incurred by Evans in
connection with his duties hereunder, all to the date of termination
(collectively "Accrued Compensation"), but no other compensation or
reimbursement of any kind, including, without limitation, severance
compensation, and thereafter, the Company's obligations hereunder shall
terminate.




B.

By Disability.  If Evans is prevented from properly performing his duties
hereunder by reason of any physical or mental incapacity for a period of more
than 90 days in the aggregate in any 365-day period, then, to the extent
permitted by law, the Company may terminate the employment on the 90th day of
such incapacity. In such event, the Company shall pay to Evans all Accrued
Compensation, and shall continue to pay to Evans the Base Salary until such time
(but not more than 90 days following termination), as Evans shall become
entitled to receive disability insurance payments under the disability insurance
policy maintained by the Company, which disability policy shall provide for full
payment of Evans's Base Salary during the period of disability, but no other
compensation or reimbursement of any kind, and thereafter the Company's
obligations hereunder shall terminate. Nothing in this Section shall affect
Evans's rights under any disability plan in which he is a participant.




C.

By Company for Cause.  The Company may terminate Evans's employment for Cause
(as defined below) without liability at any time with or without advance notice
to Evans. The Company shall pay Evans all Accrued Compensation, but no other
compensation or reimbursement of any kind, including without limitation,
severance compensation, and thereafter the Company's obligations hereunder shall
terminate. Termination shall be for "Cause" in the event of the occurrence of
any of the following:

(i) Evans's continued and deliberate neglect of, willful misconduct in
connection with the performance of or refusal to perform Evans's duties in
accordance with, Article II of this Employment Agreement; or

(ii) the determination by the Company's Board of Directors that Evans has
committed an act or acts constituting a felony or other act involving
dishonesty, disloyalty or fraud; or

(iii) the determination by the Company's Board of Directors that Evans has
engaged in willful misconduct that causes or is likely to cause a financial
injury to the Company or any of its subsidiaries, including, without limitation,
Evans's embezzlement of the funds of the Company or any of its subsidiaries or
theft of the property of the Company or any of its subsidiaries or fraud against
the Company or any of its subsidiaries, or any of their customers.




D.

At Will.  At any time, the Company may terminate Evans's employment without
liability other than as set forth below, for any reason not specified in
Section 6.C above, by giving thirty (30) days advance written notice to Evans:
provided that if it does so elect the Company shall continue to pay Evans's base
salary in accordance with Article III A and provide the benefits to Evans in
accordance with Article IV B until the end of Term.  If the Company elects to
terminate Evans pursuant to this Section 6.D prior to a Change in Control, and
Evans has not entered into an Employment Agreement under comparable terms and
conditions with the surviving entity following a Change in Control, the Company
shall pay to Evans all Accrued Compensation and shall continue to pay to Evans
as provided herein Evans's Salary for twelve (12) months from the date of such
termination as severance compensation. If the Company or its successor elects to
terminate Evans pursuant to this Section after a Change in Control, the Company
(or its successor) shall continue to pay to Evans as provided herein Evans's
Salary for twelve (12) months from the date of such termination as severance
compensation.  




In addition, upon any termination under this Section 6.D., all of the Evans's
stock options, if any, shall become fully vested and exercisable in full and all
shares of stock of the Company purchased by Evans and awarded to Evans under the
Plan shall become fully vested. Upon payment of the severance benefits described
herein, all obligations of the Company (or its successor) shall terminate.  The
foregoing negative covenants are in addition to any obligations of Evans
pursuant to the Confidentiality, Inventions and Non-Solicitation Agreement. If
the Company terminates this Agreement or the employment of Evans with the
Company other than pursuant to Section 6.A, 6.B or 6.C, then this Section 6.D
shall apply.




E.

Constructive Termination.  In the event that the Company shall materially reduce
the powers and duties of employment of Evans resulting in a material decrease in
the responsibilities of Evans which are inconsistent with Evans acting as Chief
Executive Officer or President of the Company, or change Executives place of
employment requiring Evans to relocate to an alternative location, such actions
shall be deemed to be a termination of employment of Evans without cause
pursuant to Section 6.D. In the event of a Change in Control of the Company in
which the Company shall become a division or subsidiary of a larger
organization, references to the Chief Executive Officer of the Company shall be
deemed to mean the Chief Executive Officer of such division or subsidiary for
purposes of this Section 6.E.




1.  Change in Control.  For purposes of this Agreement, a "Change in Control"
shall have occurred if at any time during the term of Evans's employment
hereunder, any of the following events shall occur:

a. The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

b. A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (1) had been
directors of the Company 24 months prior to such change; or (2) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination; or

c. Any "person" (as such term is used in Section 13(d) and Section 14 of the
Exchange Act) by the acquisition of securities is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company's then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the "Base Capital Stock") except
that any change in the relative beneficial ownership of the Company's securities
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person's ownership of
securities shall be disregarded until such person increases in any manner,
directly or indirectly, such person's beneficial ownership of any securities of
the Company. Thus, for example, any person who owns less than 50% of the
Company's outstanding shares, shall cause a Change in Control to occur as of any
subsequent date if such person then acquires an additional interest in the
Company which, when added to the person's previous holdings, causes the person
to hold more than 50% of the Company's outstanding shares.

The term "Change in Control" shall not include a transaction, the sole purpose
of which is to change the state of the Company's incorporation.













ARTICLE VII

INDEMNIFICATION




     The company shall indemnify, defend and hold Evans harmless, in addition to
the indemnification provisions of the Company's certificate of incorporation and
bylaws, to the greatest extent possible under applicable law from and against
any and all judgments, fines, penalties, amounts paid in settlement and any
other amounts reasonably incurred or suffered by the Evans (including attorneys'
fees) in connection with any claims to which Evans is, was or at any time
becomes a party by reason of the fact that Evans is, was or at any time becomes
a director, officer, employee or agent of the Company




ARTICLE VIII
GENERAL PROVISIONS




A.

Governing Law.  The validity, interpretation, construction and performance of
this Agreement and the rights of the parties thereunder shall be interpreted and
enforced under California law without reference to principles of conflicts of
laws. The parties expressly agree that inasmuch as the Company's headquarters
and principal place of business are located in California, it is appropriate
that California law govern this Agreement.




B.

Assignment; Successors; Binding Agreement.  

    1.  Evans may not assign, pledge or encumber his interest in this Agreement
or any part thereof.

    2.  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, operation of law or by agreement in form
and substance reasonably satisfactory to Evans, to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

    3.  This Agreement shall inure to the benefit of and be enforceable by
Evans's personal or legal representatives, executors, administrators,
successors, heirs, distributee, devisees and legatees. If Evans should die while
any amount is at such time payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Evans's devisee, legates or other designee or, if there be no such
designee, to his estate.




C.

No Waiver of Breach.  The waiver by any party of the breach of any provision of
this Agreement shall not be deemed to be a waiver of any subsequent breach.




D.

Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.




To the Company:

To the Consultant:

Probe Manufacturing, Inc.

Barrett Evans                                   

25242 Arctic Ocean Drive

207 E. Broadway, Suite 201

Lake Forest, CA  92630

Long Beach, CA 90802







E.

Modification; Waiver; Entire Agreement.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Evans and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.




F.

Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.




G.

Controlling Document.  The parties agree that, as of the Financing Date, this
Agreement supersedes any and all prior employment agreements between the Company
and Evans, but does not supersede any other agreements between Company and
Evans, including but not limited to, the Plan, any stock option agreements or
common stock purchase agreements entered into pursuant to the Plan, and the
Genesis Bioventures Employees' Handbook and Policies, except as expressly
provided herein. In case of conflict between any of the terms and conditions of
this Agreement and the documents herein referred to, the terms and conditions of
this Agreement shall control.




H.

Evans Acknowledgment.  Evans acknowledges (a) that he has consulted with or has
had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and has been advised to do so by the Company, and
(b) that he has read and understands the Agreement, is fully aware of its legal
effect, and has entered into it freely based on his own judgment.




I.

No Strict Construction.  The language used in this Employment Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any person.




J.

Headings.  The headings and other captions in this Employment Agreement are
included solely for convenience of reference and will not control the meaning
and interpretation of any provision of this Employment Agreement.




K.

Binding Effect.  This Employment Agreement will be binding upon and inure to the
benefit of Evans, the Company, and their respective successors and permitted
assigns.  The Company will be entitled to assign its rights and duties under
this Employment Agreement provided that the Company will remain liable to Evans
should such assignee fail to perform its obligations under this Employment
Agreement.




L.

Counterparts.  This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one and the same Agreement.










    Executed by the parties as of the day and year first above written.




PROBE MANUFACTURING, INC.

 

BARRETT EVANS




By:/s/ Kambiz Mahdi

 




By:/s/ Barrett Evans

     Name: Kambiz Mahdi

 

     Name:  Barrett Evans

     Title: Director

 

     




PROBE MANUFACTURING, INC.




By: Jeff Conrad

     Name:  Jeff Conrad

     Title:  Director








Interim CEO Agreement

9/12/2008   


